Souris, J.
This matter comes to us for review of the chancellor’s decree dismissing plaintiff’s bill of complaint for separate maintenance and granting defendant’s cross bill of complaint for divorce.
Once again we undertake to review the history of a marriage, this one of 18-years duration. Shall the marriage be dissolved or shall 2 people, and their 4 children, continue at least a legal relationship which has long since become imbued with mutual ani*593mosity? It is our duty to make this decision based not upon a carefully compiled record of the whole of this marriage, but only of a part. We do not know what joy there once may have been for Andrew and ■Genevieve Ventro. But we do know something of the sorrow and the doubts which ultimately engulfed their marriage. The events, real and imagined, which have driven these 2 people to the public bar of a court, anger inflamed, pride wounded, the passion ■of vengeance aroused — events which took 18 years of marriage to compile — were compressed into 5 short days of hearings. It is on the record of these hearings — the record of the worst of marriage, not the best — we must base our judgment.
Under such circumstances rarely can there he ■certainty in the wisdom of such judgments which embrace the most intimate personal relationship in life. Usually, in contested cases for divorce, one partner seeks dissolution of the marriage and the other its preservation. Whatever the judgment, a haunting doubt persists. But in this case our burden is lighter, although no less sorrowful, for here both partners seek an end to the physical, emotional, and ■spiritual relationship of marriage, only one of them ■desiring for reasons of her own its formal legal ■preservation. Both concede reconciliation is impossible and the record clearly supports the validity ■of their concession.
Both Mrs. Ventro’s bill of complaint for separate maintenance and her husband’s cross bill for divorce are grounded upon allegations of extreme and repeated acts of cruelty. The testimony offered by plaintiff in support of her allegations were that her husband absented himself from home in the evenings without explanation, that he bragged to her about his misconduct with other women, that she discovered various items in his pockets and in his ear suggestive of improper conduct with other females, *594and that he denied he ever had loved her. Several witnesses offered by plaintiff, some of them private detectives, testified that defendant had been seen driving his car while accompanied by a female comT panion other than his wife. Two of the witnesses, one a neighborhood friend of plaintiff and the other the son of defendant’s alleged female companion, testified that there were stories and rumors circulating in the neighborhood about defendant?s conduct. It seems apparent from the record that there was an abundance of friendly advice freely offered by neighbors and family members to both plaintiff and defendant of the kind which only charitably can be described as meddlesome.
Defendant’s testimony consisted of denials of the misconduct charged and of embarrassment socially and in his business affairs by his wife’s frequent and unfounded charges of infidelity. He testified that Mrs. Ventro opened his mail, listened to his telephone conversations, followed him herself and had private detectives follow him, all without uncovering any support for her unfounded charges but, nevertheless, continued to unjustly accuse him of misconduct in private and public outbursts of vile langage and uncontrolled temper. His lone witness testified Mrs. Ventro used vile language around the home and in the presence of the children.
The chancellor endured 5 days of acrimonious charges, denials and countercharges at the conclusion of which he rendered his decision without opinion. It is to be regretted that we do not have the benefit of the chancellor’s evaluation of the testimony offered. While not essential to our review of a chancellor’s action, good practice requires that litigants be advised of the basis for the chancellor’s decisions and we, of course, welcome a carefully prepared opinion of the chancellor who heard and saw the wit*595nesses for the assistance such an opinion gives us in reviewing those decisions.
While we hear appeals in chancery cases de novo, we generally do not reverse or modify unless we conclude such would have been our decision had we sat in the trial court. Paul v. Paul, 362 Mich 43. We are not convinced that the chancellor erred. The record discloses that plaintiff was possessed of an extremely suspicious attitude toward her husband’s absences from the marital home. Encouraged by the volunteers of her neighborhood, she manifested her suspicions in a manner which drained this marriage dry of mutual trust, regard, and affection. We find ample support in the evidence for the decree of divorce in defendant’s favor on his cross bill. There is nothing in this record which would compel a finding for plaintiff on her bill for separate maintenance.
Affirmed. Costs to defendant.
Dethmers, C. J., and Care, Kelly, Black, Edwards, and Kavanagh, JJ., concurred.
Otis M. Smith, J., took no part in the decision of this case.